Miller, J.
— While I concur in the affirmance of the judgment of the district court, I cannot assent to do so *459upon the grounds stated in the opinion of the chief justice.
Under the numerous decisions of this court, holding that equity causes, triable by the second method, are reviewable on appeal only upon the legal errors as in cases triable by ordinary actions at law, and that where the evidence is conflicting, the apellate court will not disturb the verdict of a jury or the finding of the court on questions of fact, I can agree to affirm the judgment in this case, because the conflicting state of the evidence is such as that, under our former decisions, we would not be warranted in disturbing the finding and judgment. But I cannot agree with the majority that, if the case were before us for trial de novo, the evidence is insufficient to entitle the plaintiff to' a divorce for the cause averred in her petition. Nor can I give my consent to the doctrine recognized in the majority opinion, that “ a wife is not entitled to be divorced on the ground of ill-treatment received from her husband, if that ill-treatment has been drawn upon her by her misconduct.” I know that there are cases sustaining this proposition, but they belong to a barbarous age, and were dictated by a spirit of tyrrany and unmanliness.
That the plaintiff was not entirely blameless is undoubtedly true, but her faults aré no justification or even palliation of the husband’s ill-treatment of her; nor should she be denied all remedy for such ill-treatment because she has not been at all times an hwirible and svbmisswe wife. “ Two wrongs will not make one right,” as was said by Chancellor Walworth, in Perry v. Perry, 2 Paige, 503. “ The moral sense of the community, in our present state of civilization, will not permit the husband to inflict personal chastisement on the wife, even for the grossest outrage.” The old common-law rule upon this subject grew up when the wife was the slave of the husband, but an advanced and humane civilization has long since freed her from this slavery, and destroyed the despotic power of the *460husband, and no vestige of it should be longer recognized by the courts over her. In my judgment, the wife’s right to a divorce for ill-treatment by the husband ought to he determined upon the character of such ill-treatment, whether it has been such as to seriously endanger her life or health, without reference to whether she has been at all times an humble and submissive wife, or at times has been ill-tempered or willful. No provocation, in my opinion, will justify a man in cruel and inhuman treatment of his wife, or deprive her of her right to be divorced, if his treatment of her is such as is contemplated by the statute as a ground for divorce.